Title: To George Washington from William Archibald McCrea, 27 March 1792
From: McCrea, William Archibald
To: Washington, George

 

Sir,
Philadelphia March 27th 1792

The eminent Station of Supreme Magistrate, which your Excellency holds, in the Administration of the Government of this Country, naturally leads the Great & numerous People over whom you preside, to consider you as their, Friend, their Protector, & their Father. Appellations which Associate with themselves respectful Esteem, Gratefull Remembrance, & Filial Affection. Having been taught, from my early Youth, to contemplate you, as acting for your Country, in all the above mentioned beneficent Characters, I am the more emboldened to trouble you with the present Application, beleiving that your Goodness will excuse it, should you finally deem it inexpedient to comply with my request—The Necessity I am under to provide for my Family & the consciousness I feel that I could discharge the Duties of the Office of Treasurer of the National Mint, have led me to make known my Situation, in hopes that if no Person better qualified to serve the Public appeared as a Candidate for that Office, that it might be conferred on me, in consideration of my peculiar Circumstances.
Your Excellencys Time is too Valuable for me to go into a minute Detail. I will therefore only mention some of the more important Occurrences of my Life, as the Grounds of my present Application.
I am now in the 27th Year of my Age, I was born at Newark in New Castle County in the State of Delaware. My Fathers Name was William McCrea a Merchant of that Place, who died when I was but six Months old—My Mother who is still living, after the Death of my Father, married Mr Job Ruston late of Chester County in the State of Pensylvania Deceased. By Her kind care & Attention, I received an Academical Education at Newark. After which I served a regular Apprenticeship to the Profession of Physick, under the Tuition of Doctr William W. Smith late of this City Deceased[.] Soon after I Married & Settled at Newark, in the State of Delaware with good Prospects—But I met with the Misfortune to have my House take Fire in the Night Time—The Fire was not discovered ’till a considerable part of the House was in Flames, when it was impossible to suppress it—By this heavy

Misfortune I lost my House, all my Furniture, almost the whole of the Cloathing of my Family, all my Books, Medicines, Shop, Furniture & in short the principal part of my Personal Estate—I was then advised to remove to Pencader in the same state. I did so—It was an unfortunate Step. The Vicinity was by no means equal to what I was led to expect—I therefore, a little more than two Months since, removed from the State of Delaware to this City, with my Family, in hopes of being able to find employment decently to support them, & in which I could derive greater Advantages from my Education, than at Pencader, beleiving that every Man ought to render himself as usefull to his Country, & as beneficial to Society as his Education & Circumstances will Admit.
I am at present out of Business, the Losses I have sustained as before mentioned, depressed my Situation in Life—But they have not lessened my Abilities, my Integrity, or my Zeal to serve the Public—It was an accidental Misfortune such as often commands Commiseration. I think I can satisfactorily discharge the Duties of the Office I Solicit, & I can produce ample sureties for my Fidelity in it, with recommendatory Testimonials of my Character, Conduct & Reputation in Life, which I expect to receive in a few Days from the State of Delaware, in Addition to those herewith communicated, & which I shall then beg leave Also to Submit to your Inspection. Will your Excellency therefore forgive my troubling you with this Application?
Should I be Appointed to the Office, I will do every thing in my power that you may not have cause to regret it—Fidelity, Industry, & Attention to the Duties of it shall mark my conduct—It would add much to the Happiness of myself & Family; & their Gratitude & their Blessings would be incessant—If contrary to my expectations my conduct should not give satisfaction; on the least Intimation of it, however remote, from your Excellency, I would resign the Office without the least Hesitation. Permit me to beseech your Excellency to consider my Situation, & the Testimonials I shall produce, &, if you think it compatible with the Publick Good, to give me a Nomination to the before mentioned Office, which will for ever oblidge, Your Excellency’s most Obedient and most Humble Servt,

William A. McCrea

